  Case 21-00085          Doc 27       Filed 03/25/21         Entered 03/25/21 12:07:59             Desc Main
                            UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 2COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: DEMETRIA LITTLE                                      )           Case No. 21 B 00085
                                                         )
                                                         )           Chapter 13
     Debtor(s)                                           )
                                                         )           Judge: JACK B SCHMETTERER




                         NOTICE OF MOTION & CERTIFICATE OF SERVICE



DEMETRIA LITTLE                                                        DAVID M SIEGEL
8120 S EMERALD                                                         via Clerk's ECF noticing procedures
CHICAGO, IL 60620


Please take notice that on April 21, 2021 at 11:00 am., I will appear before the Honorable Judge
JACK B SCHMETTERER or any judge sitting in the judge's place and present the motion set
forth below.

This motion will be presented and heard electronically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must call this toll-free number: 1-877-336-1839. Then enter access code 3900709
followed by the pound (#) sign.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on March 25, 2021.


                                                                               /s/ M.O. Marshall
                                                                               M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
  Case 21-00085          Doc 27      Filed 03/25/21        Entered 03/25/21 12:07:59            Desc Main
                           UNITED STATES BANKRUPTCY
                                Document    Page 2 of 2COURT
                     NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: DEMETRIA LITTLE                                    )           Case No. 21 B 00085
                                                       )
                                                       )           Chapter 13
     Debtor(s)                                         )
                                                       )           Judge: JACK B SCHMETTERER




                        MOTION TO DISMISS FOR UNREASONABLE DELAY



Now comes M.O. Marshall, Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c)(1), and in support thereof respectfully states the following:

    1. On January 06, 2021 the debtor(s) filed a petition and plan under Chapter 13 of Title

        11 U.S.C.

    2. A plan has not been confirmed in this case.

    3. The debtor(s) has caused unreasonable delay that is prejudicial to creditors by failing to:

        Provide '16 '17 and '18 tax returns and amend Plan to insert tax return language and
        increase adequate protection payment to Chrysler Capital to at least $156.


WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.



                                                                                /s/ M.O. Marshall
                                                                                M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
